DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2019/0171154).
With regard to claim 1, Kobayashi discloses a printing apparatus (5) [image forming apparatus; Fig. 5], comprising: 
a printing device (14) [transfer roller] configured to print, on a sheet (M) [print sheet], a detection mark (7) [position detection mark printed on the print sheet; Para. 0058] for acquiring an amount of deviation of an image generated when printing is performed; 
a detection device (400) [image position detection device; Para. 0059] configured to read a position of the detection mark and acquire the amount of deviation of the position of the detection mark; and 

wherein the control circuitry is configured to: 
print the detection mark on each of a first face [on the front face] and a second face [back face] of the sheet with the printing device in a duplex printing; 
read the detection mark of each of the first face and the second face with the detection device [reading unit read each side of the printing paper (M)]; 
calculate a first correction value (C1) from the position of the detection mark on the first face on which printing is performed first [correction value calculation unit (420) calculates the first correction value C1 of the first surface (front face); Para. 0093]; 
calculate a second correction value (C2) from the position of the detection mark on the second face on which printing is performed after the first face [correction value (C2) for (back face); Para. 0093]; and 
calculate a third correction value (C3) from the position of the detection mark on the first face [correction value (C3) for the second surface (front face); Para. 0093] and the position of the detection mark on the second face [calculates coordinate of the position detection mark; Para. 0060].
With regard to claim 2, wherein the control circuitry is configured to perform the correction with the first correction value when a single side printing is performed [correction value calculation unit (420) sets the first correction value C1 of the first surface (front face); Para. 0093]. 
With regard to claim 3, wherein the control circuitry is configured to: calculate the first correction value from a difference between a target position and a reading position of the detection mark printed on the first face [Para. 0093]; and calculate the second correction value from a difference 
With regard to claim 5, wherein the control circuitry is configured to perform the correction with the second correction value when printing is performed on the second face in the duplex printing [Para. 0093]. 
With regard to claim 6, wherein the control circuitry is configured to calculate the third correction value from a sum of the difference between the target position and the reading position of the detection mark printed on the second face and the difference between the target position and the reading position of the detection mark printed on the first face [Para. 0204].
With regard to claim 7, wherein the control circuitry is configured to perform the correction with the third correction value when printing is performed on the first face in the duplex printing [Para. 0093].
With regard to claim 8, wherein the control circuitry is configured to: calculate the first correction value from a difference between a target position and a reading position of the detection mark printed on the first face [Para.0093]; print the detection mark on the second face; and calculate the second correction value from a difference between a target position and a reading position of the detection mark printed on the second face [Para.0093].
With regard to claim 9, wherein the control circuitry is configured to perform the correction with the second correction value when printing is performed on the first face in the duplex printing [Para. 0094].
With regard to claim 10, wherein the control circuitry is configured to calculate the third correction value from a sum of a difference between a target position and a reading position of the detection mark printed on the second face and a difference between a target position and a reading position of the detection mark printed on the first face [Para. 0205-0207].
claim 11, wherein the control circuitry is configured to perform the correction with the third correction value when printing is performed on the second face in the duplex printing [Para.0096].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art does not teach or make obvious calculating a first correction value and a fourth correction value from a difference between a target position and a reading position of a detection mark printed on a first face; printing the detection mark on a second face with the fourth correction value; and calculating a second correction value from a difference between a target position and a reading position of the detection mark printed on the second face with the fourth correction value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853